Citation Nr: 9929474	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than October 25, 
1996, for the assignment of a dependent spouse for payment of 
additional compensation benefits.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1961 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran was married to [redacted] in January 1966.  

2.  The veteran submitted a copy of his marriage license in 
December 1970 and his spouse was added as a dependent for the 
purpose of nonservice-connected pension payments in February 
1971.

3.  The veteran was granted service connection for bilateral 
atypical cone degeneration in August 1990, and assigned a 100 
percent rating with an effective date of January 8, 1989.

4.  The veteran was requested to submit a VA Form 21-686c, 
Declaration of Marital Status, in October 1990, and again in 
November 1994, but failed on either occasion to do so.

5.  The veteran submitted a completed VA Form 21-686c in 
September 1997.  He also submitted a completed VA Form 28-
1900, received on October 25, 1996.

6.  The RO assigned an effective date of October 25, 1996, 
for assignment of a dependent spouse for payment of 
additional compensation benefits.



CONCLUSION OF LAW

The criteria for an effective date earlier than October 25, 
1996, for the assignment of a dependent spouse for payment of 
additional compensation benefits have not been met.  38 
U.S.C.A. §§ 1115, 5107, 5110, 5111 (West 1991); 38 C.F.R. 
§§ 3.109, 3.204, 3.205, 3.401 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible.  Furthermore, upon examination of the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to his claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

A review of the veteran's claims file reflects that a copy of 
his marriage license was originally received by the RO in 
December 1970.  The license showed that the veteran and his 
wife, [redacted], were married in January 1966.  As a result of 
the receipt of this evidence, the veteran's nonservice-
connected pension was increased to reflect the establishment 
of his spouse as his dependent in February 1971.  

The veteran continued to receive payments for his nonservice-
connected pension until he was notified in January 1984 that 
his combined income, including income from his spouse, 
exceeded the limit provided by law.  

The veteran submitted a request, received in January 1990, to 
reopen his claim for service connection for degenerative 
retinal disease.  He was granted related service connection 
and assigned a 100 percent rating in August 1990.  The 
effective date of the grant of service connection and rating 
was made retroactive by one year from the date or receipt of 
the claim, or January 8, 1989.

In a letter dated in October 1990, the veteran was requested 
to submit a VA Form 21-686c, Declaration of Status of 
Dependents.  There is no indication in the file that the 
veteran submitted a completed form in response to the 
request.

In November 1994, the RO sent correspondence to the veteran 
requesting that he complete and submit a VA Form 21-686c.  
There is no indication in the record that the veteran 
responded to the same.  

In November 1996, the RO acknowledged receipt of the 
veteran's submission of an application for vocational 
rehabilitation, VA Form 28-1900, which was received on 
October 25, 1996.

Associated with the claims file is a completed copy of VA 
Form 21-686c, dated September 8, 1997, and received at the RO 
on September 17, 1997.  A copy of the veteran's marriage 
license was also received that date.  There is no indication 
as to why the two documents were submitted at that time.

The veteran was sent a letter, dated September 18, 1997, 
requesting that he submit a completed VA Form 21-686c.  The 
veteran then submitted another completed form and copy of his 
marriage license that were received September 22, 1997.  
Along with the previously mentioned documents, the veteran 
submitted a copy of the October 1990 VA letter requesting 
submission of form 21-686c, a letter from the Chief, 
Insurance Division at the VARO in St. Paul, Minnesota, dated 
in October 1990, and a letter, with enclosed definition page, 
from CHAMPVA, dated in October 1990.

In November 1997, the veteran's compensation was amended to 
include his spouse.  He was notified of that action that same 
month.  The effective date was established as October 1, 
1997, the first day of the first month after receiving the 
necessary forms in September 1997.  In December 1997, the 
veteran requested that the effective date be established 
retroactive to 1990.  He contended that he claimed his wife 
as his dependent at that time.  He submitted duplicate copies 
of the October 1990 VARO and CHAMPVA letters in support of 
his contention.

The RO denied the veteran's claim for an earlier effective 
date in December 1997.  He was informed that the requested VA 
Form 21-686c was not received within one year from the 
original request in 1990.  He was further advised that the 
first evidence submitted to substantiate his marriage after 
October 1990 was received in September 1997.

In a statement of the case, dated in February 1998, the 
effective date for the assignment of a dependent spouse for 
payment of additional compensation benefits was amended to 
October 25, 1996.  The basis for the change was that the 
veteran's application for vocational rehabilitation, which 
was received on October 25, 1996, was construed as an 
informal notification of his marital status, and the 
completed VA Form 21-686c was received (in September 1997) 
within one year of the October 1996 submission.  Accordingly, 
the veteran's marital status was confirmed and the pertinent 
effective date of October 25, 1996, was established.  

The veteran testified at a hearing at the RO in April 1998.  
He testified that he had submitted the requested 
documentation in October 1990 to establish his wife as his 
spouse and dependent.  He also testified that he did not 
submit a VA Form 21-686c in 1994 as he never received the 
RO's letter requesting that he do so.  The veteran related 
that he was at a counselor's office at a VA medical center 
in September 1990 when he found out that he had been granted 
service connection for his eye disability.  After learning 
of his grant of service connection, the veteran was then 
taken to complete various forms and applications for 
additional benefits such as a housing grant, life insurance, 
and signing his wife up for CHAMPVA.  He said that they 
received a letter from CHAMPVA saying that his wife was not 
a veteran.  However, he knew this was a mix-up and that he 
therefore again sent the necessary information to CHAMPVA.  
He thought that everything was in order and that he was 
receiving compensation, to include his spouse, until his 
wife's insurance agent urged them to enroll with CHAMPVA.  
The veteran said that they tried and only then learned that 
he and his wife were not married in the eyes of VA.  This 
occurred in 1997.  The veteran said that he had not 
specifically completed a form regarding dependency when he 
was with the counselor as the individual knew that he was 
married, and had known of his status for a number of years.

Analysis

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  A final adjudicated claim 
is an application, formal or informal, which has been allowed 
or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of 1 year after 
the date of notice of an award or disallowance, or by denial 
on appellate review, whichever is the earlier.  38 C.F.R. § 
3.160 (1998).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen, or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C.A. § 1805 based on such evidence shall commence not 
earlier than the date of filing the new claim.  38 C.F.R. § 
3.158 (1998).

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on original, 
reopened, or increased awards of compensation may not be made 
for any period prior to the first day of the calendar month 
following the month in which the award became effective.  For 
the purposes of this section the term "increased award" means 
an award which is increased because of an added dependent.  
38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 (1998).

For the purpose of establishing entitlement to a higher rate 
of compensation based on the existence of a dependent, VA 
will require evidence that satisfies the requirements of 
38 C.F.R. § 3.204 (1998).  38 C.F.R. § 3.213 (1998).  If a 
claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  If such evidence is not received within one 
year from the date of such notification, no benefits may be 
paid or furnished by reason of such application.  38 U.S.C.A. 
§ 5103 (West 1991).

The effective date of an award shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110 
(1998).  The applicable regulation, 38 C.F.R. § 3.401(b) 
(1998), provides that the award of additional compensation 
for a dependent spouse will be effective the latest of the 
following dates:

(1) Date of claim.  This term means the following, 
listed in their order of applicability:

(i) date of veteran's marriage, if the evidence of 
the marriage is received within one year of the 
event; otherwise,

(ii) date notice is received of the dependent's 
existence, if evidence is received within one year 
of the VA request.

(2) Date dependency arises.

(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within one year 
of notification of such rating action.

(4) Date of commencement of veteran's award.

Evidence Required to Prove Marriage Prior to November 4, 
1996:

In order to establish a valid marriage for VA purposes a 
veteran is required to submit evidence that establishes his 
marriage.  See 38 C.F.R. §§ 3.204, 3.205 (1996).  Marriage is 
established by the submission of the following in order of 
preference: (1) a "[c]opy of the public record of 
marriage...containing sufficient data to identify the 
parties, the date and place of the marriage, and the number 
of prior marriages by either party if shown on the official 
record;...." (2) an official report from a service department 
as to a marriage that occurred during service, (3) an 
affidavit of the officiating clergyman or magistrate, (4) the 
original certificate of marriage if VA is satisfied it is 
genuine; (5) affidavits of two eyewitnesses to the ceremony, 
(6) specified proof of a common law marriage, (7) any other 
secondary evidence which reasonably supports a belief by the 
Adjudicating activity that a valid marriage actually 
occurred.  38 C.F.R. § 3.205(a) (1996).

Evidence Required to Prove Marriage after November 4, 1996:

In November 1994, Congress added 38 U.S.C.A. § 5124 (West 
Supp. 1999) that allowed, but did not require, VA to accept 
the written statement of a claimant as proof of the existence 
of a marriage.  Pursuant to that new law, VA revised 
38 C.F.R. § 3.204, effective November 4, 1996, to allow proof 
of marriage by a written statement provided the statement 
contains the date (month and year).  VA commented in the 
Federal Register that the purpose of the changes were 
because: Section 301 of the Veterans' Benefits Improvements 
Act of 1994, Pub. L. 103- 446, authorizes the Secretary of 
Veterans Affairs to accept the written statement of a 
claimant as proof of the existence of following relationships 
between the claimant and another person: marriage, 
dissolution of a marriage, birth of a child, and death of any 
family member.  The statute further authorizes the Secretary 
to require documentation in support of the claimant's 
statement if: (1) The claimant does not reside within a 
State; (2) the claimant's statement on its face raises a 
question of its validity; (3) there is conflicting 
information of record; or (4) there is reasonable indication, 
in the claimant's statement or otherwise, of fraud or 
misrepresentation. 

Accordingly, 38 C.F.R. 3.204 was amended to require that a 
claimant's written statement contain the date (month and 
year) and place of the event, the full name and relationship 
of the other person to the claimant, and, where the 
claimant's dependent child does not reside with the claimant, 
the name and address of the person who has custody of the 
child.  It was determined that this information, which 
currently must be supplied by an individual claiming 
additional dependency allowance, was needed not only to make 
a proper determination of dependency, but also to determine 
whether or not the claimant's statement is valid or in 
conflict with other information of record.  61 Fed. Reg. 
24910-11 (1996); 61 Fed. Reg. 56626 (1996).

In this case, the veteran had previously established his 
marriage, for the purposes of additional pension benefits for 
his spouse, in 1971.  He then received additional pension 
benefits for the inclusion of his spouse until 1984.  At that 
time, his pension was terminated due to excessive income from 
both he and his spouse.  In January 1990, he sought to reopen 
his claim for service connection for eye disability.  At that 
time he did not make any reference to his spouse, but only 
sought to reopen his claim.  

After the veteran was granted service connection for eye 
disability in August 1990, he was provided with additional 
benefits flowing from his grant of service connection, to 
include the purchase of an automobile.  When he was asked in 
October 1990 to submit the necessary documentation of his 
dependency status, there is no indication in the record that 
he responded to the same, notwithstanding his testimony at 
the April 1998 hearing that he had done so.  In the absence 
of receipt of the requested data, his claim was ultimately 
deemed to have been abandoned.  The veteran finally submitted 
the necessary dependency information in September 1997, 
thereby allowing, for the reason cited above, the 
establishment of October 25, 1996, as the effective date for 
inclusion of his spouse as a dependent for compensation 
purposes.  With no evidence documenting provision of the 
requisite dependency data prior to October 25, 1996, an 
effective date prior thereto for the assignment of a 
dependent spouse for payment of additional compensation 
benefits is not in order.

In making the foregoing determination, the Board is cognizant 
of the veteran's assertion that he submitted the dependency 
information requested in 1990.  While the Board has 
respectfully considered such assertion, it must point out 
that he was pertinently notified at the address he furnished 
for the record.  There is, however, no indication in the 
record, facial or otherwise, that the necessary information 
was thereafter submitted to RO.  Finally, as to his assertion 
of non-receipt of any correspondence from the RO in 1994 
requesting that he complete and submit a VA Form 21-686c, 
such assertion is not sufficient to overcome the presumption 
in favor of administrative regularity.  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994); Hyson v. Brown, 5 Vet. App. 
262 (1993). 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an earlier effective date for the assignment of 
a dependent spouse for payment of additional compensation 
benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1998).


ORDER

An effective date earlier than October 25, 1996, for the 
assignment of a dependent spouse for payment of additional 
compensation benefits is denied.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals

 

